ON MOTION FOR REHEARING.
SMITH, P. J.
The plaintiff complains that the opinion was written by a judge of the court who was not present at the argument of the case. In view of our rule 17, that judge had the right to presume that no reference was made in the oral argument to any error or authority that was not referred to in the brief of his counsel. Nor is it pretended that any suggestion was there made to which attention was not called in their very elaborate and comprehensive brief. Besides this, the other two judges who heard the oral argument afterwards not only participated in the consideration of the case but concurred in the opinion expressed. How then was the plaintiff prejudiced by the fact that the opinion was written by the judge who did not hear the oral argument ?
It is generally desirable that each of the judges of an appellate court should hear the oral arguments in all cases coming before them, and in the decision of which they intend to participate, but under the present system of appellate practice, with the aid of the printer and typewriter, most lawyers are enabled to make a more satisfactory printed than oral presentation of their eases, and possibly this case affords no exception. If any one suffers by the absence of a judge at the argument it is not the parties in the cause but the absent judge himself. More time and labor is required by him to find out from the briefs the history and points in the case than if he had heard the oral presentation in the first instance.
We have again examined the plaintiff’s printed briefs presenting his points and authorities, supplemented with an argument, in all covering over fifty pages, but find nothing therein *685that escaped our notice -when the opinion was written. The motion for the rehearing and the elaboration of the grounds thereof in the accompanying argument are based upon the assumption that certain facts which the evidence tends to prove were overlooked, but the opinion itself, when read in connection therewith, furnishes, as we think, a complete answer thereto. It is a mistake to suppose that because the opinion does not take up and discuss seriatim the forty or fifty adjudicated cases cited by the plaintiff that the same have not- been noticed. An opinion of the breadth and scope which it is intimated should have been written would exceed the reasonable limits of any opinion in so simple a case.
The plaintiff complains that numerous decisions are cited in his original brief both from the Supreme and Appellate Courts reports that are directly in opposition to the rulings made by us in our opinion, but he does not indicate which of the forty or more of his citations he refers to, nor does he specify the proposition of the opinion they contravene.
The motion was drawn without reference to the requirements of our rule 20, It presents no ground for a rehearing within the meaning of that rule. We are required by the plaintiff to thresh the old straw over again. This we will not do.
Motion overruled.